Citation Nr: 9926586	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for skin, visual, and 
urinary disabilities due to exposure to Agent Orange.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey M. Weiner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for skin, visual, and urinary disabilities due to 
exposure to Agent Orange.  (The Board notes that the RO in a 
final rating action of July 1984 denied service connection 
for a skin disorder; however, as a skin disorder due to Agent 
Orange was not considered then, the current claim for service 
connection for a skin disorder due to Agent Orange is 
considered de novo.)  The veteran's notice of disagreement 
was received in November 1997.  A statement of the case was 
mailed to the veteran in November 1997.  The veteran's 
substantive appeal was received in December 1997.  In a March 
1998 rating decision, service connection for PTSD was granted 
and a 30 percent rating was assigned effective from February 
20, 1998.  The veteran's notice of disagreement as to the 
issue of the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
PTSD was received in July 1998.  A statement of the case was 
mailed to the veteran in August 1998.  The veteran's 
substantive appeal was received in October 1998.  In June 
1999, the veteran testified at a personal hearing before a 
member of the Board at the RO.  

In the veteran's October 1998 substantive appeal, it appears 
that he raised the issue of entitlement to a total disability 
rating based on individual unemployability.  The Board refers 
this matter to the RO for appropriate action.



REMAND

The veteran currently contends that his service-connected 
disability, PTSD, is totally disabling and not adequately 
represented by the current 30 percent rating.  In addition, 
he asserts that service connection is warranted for skin, 
visual, and urinary disabilities as he developed these 
disabilities due to exposure to Agent Orange during service.  

In June 1999, the veteran testified at a personal hearing 
before a member of the Board at the RO.  At that time, the 
veteran reported that he receives regular treatment at the VA 
facility in Wilmington, Delaware as well as the Vet Center in 
Wilmington, Delaware.  The Board notes that these treatment 
records are not in the claims file.  Further, the record 
shows that the veteran is receiving Supplemental Security 
Income (SSI) benefits.  The evidence used in the SSA 
determination has yet to be associated with the veteran's VA 
record.  

The veteran contends that he is entitled to a higher rating 
for his PTSD.  The veteran's claim is plausible, and 
therefore well-grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  The VA has a duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).  
Fulfillment of the VA statutory duty to assist the appellant 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632.  
In light of the foregoing, the RO should request the 
aforementioned treatment records and Social Security records 
and the veteran should be afforded a VA psychiatric 
examination.  

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issue in appellate status is as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

As noted, the veteran has indicated regular VA treatment and 
that he receives SSI benefits.  The Board is requesting the 
pertinent records in conjunction with the veteran's PTSD 
claim.  However, the Board also recognizes that these records 
may also establish that the claim for service connection is 
well grounded and that service connection is warranted for 
his other claimed disabilities.  In addition, the Board notes 
that all VA treatment records are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, as 
the veteran has indicated that he has been treated by the VA 
such records must be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain copies of all VA 
clinical records of the veteran which are 
not already in the claims file, from the 
VA facility in Wilmington, Delaware as 
well as the Vet Center in Wilmington, 
Delaware.  These records should be 
associated with the claims file. 

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security/SSI by the 
veteran including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination.  The VA 
psychiatric examiner should be provided a 
copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide 
detailed findings of the exact current 
manifestations of his service-connected 
PTSD in relation to the appropriate 
rating criteria.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  The claims file, to 
include all evidence added to the record 
in accordance with paragraphs 1 and 2 
should be made available to the 
psychiatric examiner prior to the 
examination.

4.  The RO should readjudicate the 
veteran's PTSD claim and take into 
consideration the guidance provided in 
Fenderson regarding staged ratings.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

5.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for skin, visual, and 
urinary disabilities due to exposure to 
Agent Orange.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.







		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



